

116 HR 3205 IH: Coast Guard Youth STEM Programs Expansion Act
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3205IN THE HOUSE OF REPRESENTATIVESJune 11, 2019Ms. Kaptur (for herself, Mr. Young, Ms. Barragán, Ms. Jackson Lee, Mr. Lowenthal, Mr. Pappas, Mr. Fitzpatrick, Ms. Tlaib, and Mr. Cisneros) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 14, United States Code, to authorize the Secretary of the department in which the
			 Coast Guard is operating, in coordination with the Secretary of Education,
			 to establish programs for the purpose of improving the mathematics and
			 scientific knowledge and skills of elementary and secondary school
			 students and faculty members, and for other purposes.
	
 1.Short titleThis Act may be cited as the Coast Guard Youth STEM Programs Expansion Act. 2.Support of elementary and secondary education in science, mathematics, and technology (a)In generalChapter 7 of title 14, United States Code, is amended by adding at the end the following:
				
					719.Support of elementary and secondary education in science, mathematics, and technology
 (a)In generalThe Secretary of the department in which the Coast Guard is operating, in coordination with the Secretary of Education, may establish programs for the purpose of improving the mathematics and scientific knowledge and skills of elementary and secondary school students and faculty members.
 (b)Cooperation with department of defenseThe Secretary of the department in which the Coast Guard is operating may cooperate and coordinate with the Secretary of Defense for the purpose of improving the mathematics and scientific knowledge and skills of elementary school students and faculty members, including participating in the Department of Defense STARBASE Program under section 2193b of title 10, United States Code.
 (c)Areas of focusIn addition to general mathematics and scientific knowledge, any program or activity carried out under subsection (a) or (b) may also focus on areas of specific Coast Guard expertise, including limnology, marine science, and oceanography..
 (b)Clerical amendmentThe analysis at the beginning of such chapter is amended by adding at the end the following new item:
				
					
						719. Support of elementary and secondary education in science, mathematics, and technology..
			